2016 IL App (1st) 152116WC

                                    FILED: November 10, 2016

                                         NO. 1-15-2116WC

                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                         FIRST DISTRICT

                    WORKERS' COMPENSATION COMMISSION DIVISION

MARK MYTNIK,                                             )          Appeal from
                                                         )          Circuit Court of
               Appellant,
                                                         )          Cook County
               v.                                        )          No. 14L50836
THE ILLINOIS WORKERS' COMPENSATION                       )
COMMISSION et al. (Ford Motor Company,                   )
Appellees).                                              )          Honorable
                                                         )          Carl Anthony Walker,
                                                         )          Judge Presiding.

               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Presiding Justice Holdridge and Justices Hoffman, Hudson, and Stewart
               concurred in the judgment and opinion.

                                             OPINION

¶1             On June 23, 2009, claimant, Mark Mytnik, filed an application for adjustment of

claim pursuant to the Illinois Workers' Compensation Act (Act) (820 ILCS 305/1 to 30 (West

2008)), seeking benefits from the employer, Ford Motor Company, for injury to his back caused

by "[e]xcessive twisting and bending on job." Following a hearing, the arbitrator found claimant

sustained a compensable injury and awarded him benefits under the Act. On review, the Illinois

Workers' Compensation Commission (Commission) reversed the decision of the arbitrator,

finding that claimant failed to establish his injury arose out of and in the course of his

employment. On judicial review, the circuit court confirmed the Commission's decision. This
2016 IL App (1st) 152116WC


appeal followed.

¶2              On appeal, claimant challenges the Commission's finding that he failed to prove

an accident arising out of and in the course of his employment. We reverse the circuit court's

judgment confirming the Commission's decision, reverse the Commission's decision, and

reinstate the decision of the arbitrator.

¶3                                          I. BACKGROUND

¶4              The following evidence was elicited at the February 25, 2013, arbitration hearing.

¶5              Claimant testified that he had worked for the employer on the assembly line since

October 1994. On May 21, 2009, he was working the "moon buggy" job which involved

installing rear suspensions on vehicles as they moved along the assembly line. The moon buggy

job required the employee to stand on a platform which moved in a circular fashion, step on a

foot pedal to raise the rear suspension up to the vehicle, reach back and grab an articulating arm,

load the articulating arm with two bolts, and then raise the articulating arm up to the vehicle and

press a button on the arm which secured the rear suspension with bolts. According to claimant,

the moon buggy job required him to twist and turn to grab equipment like bolts and brackets, and

to reach behind him to grab the articulating arm. Claimant stated that sometimes the bolts would

fall out of the articulating arm and had to be retrieved quickly to avoid the rotating platform from

running over the bolts and jamming, which would result in the assembly line shutting down.

When a bolt fell, claimant would have to "run down there, bend over, reach and *** pick it up

before the [rotating platform] runs it over." According to claimant, if the assembly line stopped,

"you would usually get reamed out by the supervisor."

¶6              Claimant testified the moon buggy job allowed approximately 48 to 52 seconds to

install the rear suspension on one vehicle before the assembly line moved. He estimated that he



                                                 -2-
2016 IL App (1st) 152116WC


installed rear suspensions on approximately 62 vehicles per hour. In addition, he had to lift

approximately 20 to 25 boxes of parts per day that weighed "anywhere from 30lbs, a lot heavier

if you're doubling them up, 70 pounds per box." Claimant worked on the assembly line five days

per week, approximately 10 hours per day with two breaks.

¶7             Claimant further testified that he started his workday at 6 a.m. on May 21, 2009.

At approximately 10 a.m., he "noticed [his] back was starting to bother [him]." Claimant

explained that he had sustained a prior back injury at the employer's plant in 2002 or 2003. He

continued to do his job that morning, but later, as he was reaching down to grab a bolt that had

fallen on the assembly line, he felt "a real sharp, almost like needle pains down [his] right side,

[he] knew something *** was just out of the ordinary." Within 10 to 15 minutes of this,

claimant flagged down his supervisor, Zack Bozanic, and informed him that his back was

hurting. After Bozanic found someone to take over claimant's job, he sent claimant to the

employer's medical department. Claimant testified that once at the medical department, he

reported sharp pains down the right side of his leg and that his back was bothering him. As he

was sitting on a table, he noticed his leg started getting "a little numb." The report from the

medical department indicated claimant was seen at 12:17 p.m. and lists the time of onset of pain

as 8:30 a.m. The report noted that claimant was "working on the moon buggy and [his right] leg

stays on the foot paddle and as the moon buggy moves it twists [his] body and now [he] has

[pain] in [his right] hip." In addition, claimant complained of "low back [pain] radiating down

the right hip and back of upper leg." Claimant was diagnosed with a sprain and strain of his

lumbar spine and pelvis. He was given ibuprofen and returned to work. Later that day, claimant

filled out an accident report in which he stated: "moonbuggy move[s] and you have your [right]

leg on foot [pedal,] your [left] leg does not move so your body [turns.] I [felt] it when I was



                                                -3-
2016 IL App (1st) 152116WC


picking up bolts off the floor. Twisting of body felt pain in [right] hip and leg."

¶8             Claimant testified that he finished his shift, but when he woke up the next day, he

was "in excruciating pain." He returned to work on May 26, 2009, and reported he was unable to

bend, twist, or stand. Claimant was sent back to the employer's medical department and from

there, he was sent to Ingalls Urgent Care (Urgent Care). Medical reports from Urgent Care

indicated that claimant noted "NO SPECIFIC TRAUMA," but reported "that he was using a foot

pedal repetitively with his right foot and twisting and turning when he began with right lower

back pain that radiated down the posterior lateral aspect of his right thigh to his right foot." A

magnetic resonance imaging (MRI) scan of claimant's lumbar spine was performed that day and

compared with a previous MRI dated December 3, 2003. The new MRI revealed a broad

posterocentral and right paracentral disc herniation at L4-L5 that was not present on the 2003

MRI, and a preexisting broad posterocentral disc herniation at L5-S1.

¶9             Claimant testified that he returned to work the following day and reported directly

to the medical department. According to claimant, he stayed in the medical department for

approximately six hours. At one point, Michelle Gregory, the employer's workers' compensation

administrator spoke with him. Claimant stated that he told her his back "was bothering [him],"

that "there [was] twisting involved, picking up of stock" and when he "pick[ed] up that bolt[, he]

felt that sharp pain." Claimant testified that Gregory returned a few hours later and told him

"there [was] no way [he] could have got hurt on this job," and that he needed to find his own

physician. The report from the medical department stated that upon observation of the moon

buggy job, "[t]here [was] no bending, twisting or heavy lifting involved" and "[t]he case is

denied as occupational after the above observation."

¶ 10           On May 27, 2009, claimant saw his primary care physician, Dr. William Luebbe,



                                                -4-
2016 IL App (1st) 152116WC


for his back pain. Dr. Luebbe referred him to Dr. Mark Chang for a surgical consultation.

¶ 11           Claimant first saw Dr. Mark Chang at Midwest SpineCare on June 4, 2009. In a

letter addressed to Dr. Leubbe of the same date, Dr. Chang indicated claimant had reported pain

in his low back radiating down his right leg which began two weeks prior after a work-related

accident "when he was picking up some bolts while working on an assembly line." Dr. Chang

also noted claimant had a history of low back pain in 2003, but had completed physical therapy

and had experienced no further back problems prior to the recent injury. Dr. Chang diagnosed

claimant with an "[a]cute right L5 radiculopathy secondary to a new L4-5 disc herniation causing

significant nerve impingement, [and an] old L5-S1 disc herniation not causing radiculopathy."

He recommended physical therapy and epidural injections for pain.

¶ 12           On June 8, 2009, claimant first saw Dr. Rajive Adlaka for management of his

pain. At that time, Dr. Adlaka noted claimant presented with complaints of low back pain with

right side-dominant radiculopathy which began after he "ben[t] down to pick something up." On

June 9 and June 30, 2009, Dr. Adlaka administered epidural steroid injections.

¶ 13           On June 16, 2009, claimant presented for an initial physical therapy evaluation at

Accelerated Rehabilitation Centers. The office report from that date indicated claimant reported,

"he was lifting and pulling equipment at work [on May 21, 2009, when] he started feeling a

sharp pain in his [right] hip and [right] leg. *** [T]he following weekend, [he] started

experiencing more pain on the quadrates lumborum and his [right] buttock."

¶ 14           On July 20, 2009, claimant saw Dr. Edward Goldberg for a second opinion. On

that date, Dr. Goldberg indicated claimant reported developing right leg radicular pain on May

21, 2009. Dr. Goldberg's records note, "[claimant] was working on the line at Ford Motor

Company. He twisted an arm of a machine and developed acute low back and right leg radicular



                                               -5-
2016 IL App (1st) 152116WC


pain. *** [I]t became progressively severe over the weekend. He could not move." Dr.

Goldberg's records were later corrected to state claimant "twisted his waist to reach back for the

arm of a machine he uses to complete his job; then he developed acute low back right leg

radicular pain." Dr. Goldberg reviewed an MRI of claimant's spine and diagnosed a disc

herniation at L4-5 and a small herniation or annular bulging at L5-S1. Dr. Goldberg felt that

claimant's pain was caused by the herniated disc at L4-5 and he recommended a

microdiskectomy at L4-5. He also noted it would be reasonable to perform a hemilaminotomy at

L5-S1. Dr. Goldberg performed these procedures on August 4, 2009. Claimant continued to

treat with Dr. Goldberg postoperatively. On February 1, 2010, Dr. Goldberg found claimant had

reached maximum medical improvement (MMI) and released him to return on March 1, 2010,

with a permanent restriction of lifting no more than 25 pounds.

¶ 15           Claimant returned to work on March 1, 2010. However, by March 2, 2010,

claimant testified he "ended up hurting [him]self again" and, thereafter, he was unable to work

due to pain and an inability to stand, twist, or bend for very long.

¶ 16           On March 8, 2010, claimant saw Dr. Martin Luken, a board-certified neurologist.

At his deposition, Dr. Luken testified that claimant reported having developed right-sided low

back pain and sciatica while at work in May 2009 "as he engaged in his usual routine involving

repetitive bending and light lifting while attending to automobiles passing him on the assembly

line." Dr. Luken testified that claimant continued to have pain in his right buttock and leg which

persisted in spite of postoperative physical therapy. He further noted that claimant had suffered a

work-related low back injury "a decade or more earlier," but that it had responded well to

conservative treatment. Following a physical examination and a review of prior medical records,

Dr. Luken diagnosed claimant with "persisting mechanical back pain and right lumbar



                                                -6-
2016 IL App (1st) 152116WC


radiculopathy status post lumbar discectomy and foraminotomy for a work-related disc

herniation." Dr. Luken prescribed pain medication and physical therapy, and suggested a

functional capacity evaluation. Dr. Luken felt claimant could return to work at that time in a

sedentary capacity involving no bending, stooping, twisting, or lifting more than 10 pounds.

¶ 17           Dr. Luken reviewed a video of claimant's job, but based on information provided

by claimant, he did not feel the video accurately portrayed claimant's job duties. For example,

Dr. Luken testified that based on information provided to him by claimant, he understood

claimant's "usual work routine involved a repetitive bending and light lifting [as well as] holding

a pedal down with one foot while reaching behind him to grasp and deal with a power tool of

some sort." Dr. Luken continued, "[claimant] had to keep one foot planted on a pedal while

twisting to retrieve this instrument that deal[s] with each passing car." According to Dr. Luken,

the activities described by claimant were not portrayed in the video. Based on the history

provided by claimant, Dr. Luken opined, "the repetitive mechanical stresses which [claimant's]

work likely brought to bear to his lower back, in my opinion, very plausibly accounted for lower

lumbar injury and either precipitation or exacerbation of the demonstrated disc herniation which

we believe was responsible for [the] symptoms [claimant] reported as having developed in the

course of his work" in May 2009. Dr. Luken last saw claimant on May 17, 2010, at which time

he continued to be of the opinion that claimant could return to light-duty work while waiting for

a functional capacity evaluation.

¶ 18           On June 2, 2010, claimant saw Dr. Jesse Butler, a board-certified orthopedic

surgeon, at the request of the employer. At his deposition, Dr. Butler testified that claimant

provided a history of being an assembly line worker who, "during the course of his occupation,

*** has to pick up stock for assembly and place bolts on an articulating computer arm." In



                                               -7-
2016 IL App (1st) 152116WC


addition, "he's required to push a foot pedal during the course of this assembly operation, and

that there's a twisting motion involved in completing this job assignment. He states he injured

his back." Dr. Butler acknowledged that claimant underwent a microdiscetomy surgery in

August 2009 which improved his overall pain. However, Dr. Butler testified that as of June 2,

2010, defendant continued to complain of having low back pain "between a 5 and 6 out of 10"

with minimal activity, as well has numbness in his right calf into the foot, with occasional

buckling of the right leg.

¶ 19           In addition to conducting a physical examination, Dr. Butler also reviewed

claimant's medical records and a video of the moon buggy job. At the time of Dr. Butler's

examination of claimant, claimant had already undergone a microdiscectomy and completed

several months of postoperative physical therapy. Dr. Butler reviewed claimant's May 2009 and

December 2003 MRIs. He noted that the May 2009 MRI revealed a disk herniation at L4-5

which was not present on the December 2003 MRI, as well as a disk herniation at L5-S1 which

was present in the December 2003 MRI. Dr. Butler opined that claimant had reached MMI as he

had undergone surgery, completed "an appropriate amount of therapy," and was able to work

based on "the physical therapist's determination of his functional capacities." According to Dr.

Butler, the degenerative changes noticeable on the MRI "most likely, preceded the accident," but

"it's difficult to know when [the disk herniation] may have occurred." Further, Dr. Butler

testified that people with degenerative changes in the spine may become symptomatic by merely

bending over or lifting something.

¶ 20           Regarding the video, Dr. Butler testified the moon buggy job did not appear to

involve "any twisting movement during this assembly operation, and the pace with which the

bolts were drilled seemed to be at a very comfortable pace for someone doing this job." Dr.



                                               -8-
2016 IL App (1st) 152116WC


Butler testified the activities depicted in the video were not sufficient to cause claimant's injury

because "[t]here's really no loading of the spine, *** no occupational exposure, if you will, when

you look at that job video." In his opinion, claimant had reached MMI and could perform the

activities he had viewed in the video.

¶ 21           On cross-examination, Dr. Butler testified it was a possible that a herniated disc

could result from bending over to pick up a bolt by someone with degenerative changes to their

spine.

¶ 22           On June 1, 2011, claimant saw Dr. Andrew Zelby, a board-certified neurosurgeon,

at the request of the employer. In addition to conducting a physical examination of claimant, Dr.

Zelby also reviewed claimant's medical records. Dr. Zelby testified that claimant told him he

was performing his regular job duties on May 21, 2009, and "did not have any specific event or

injury but felt pain in the low back radiating into the right buttock and down the right leg."

Claimant "notice[d] that when he bent to pick up a bolt the pain seemed sharper for a couple of

seconds." Following his examination of claimant, Dr. Zelby was of the opinion that, other than

self-directed stretching and core-strengthening exercise, claimant needed no further treatment

and could return to work in the medium-physical-demand level without any increased risk for

injury.

¶ 23           On June 26, 2011, claimant saw Dr. Michael Treister, an orthopedic surgeon, on

his own accord. At his deposition, Dr. Treister testified that in addition to performing a physical

examination of claimant and obtaining x-rays of his lumbar spine, he also reviewed claimant's

medical records, including those from Dr. Luken, Dr. Chang, Dr. Adlaka, Dr. Luebbe, Dr.

Butler, and Dr. Goldberg, the depositions of Dr. Butler and Dr. Luken, and a report issued by Dr.

Zelby. Dr. Treister stated that at the time of the examination, claimant reported he was injured



                                                 -9-
2016 IL App (1st) 152116WC


while working on an assembly line. According to Dr. Treister, claimant explained that his job

required him to step on a pedal with one foot while simultaneously reaching back to pull the

articulating arm forward to secure the suspension with two bolts. Claimant told him that

sometimes a bolt would fall and he would have to retrieve it quickly. He also had to pick up

boxes of bolts, sometimes two at a time, weighing 20 to 30 pounds, so that he was frequently

lifting and twisting with 40 to 60 pounds. Dr. Treister continued, claimant told him, "on the day

that he was injured, he began to have sharp low back pains, not while he was standing on the job,

but while he was eating lunch. Pain began in the center of his *** right lower back and radiated

down into his right buttock and then into the right posterior leg." After he reported to the

employer's medical clinic, he returned to his job and his pain increased throughout the day as he

worked, and throughout the following days. Following his examination of claimant, Dr. Treister

diagnosed failed back syndrome and opined that claimant's condition was causally related to a

May 21, 2009, work accident. Dr. Treister based his causation opinion on the fact that claimant

had preexisting degenerative disc disease which put him at risk of herniation, and that he then

had a sudden onset of pain while working. In Dr. Treister's opinion, it did not matter how the

injury came to be, whether from twisting, lifting, or bending, because in any case, the injury was

related to one of his job activities.

¶ 24            Terrance Purdy testified that he had worked for the employer for 19 1/2 years and,

most recently, had been working "general utility" which required him to be able to perform all of

the jobs in the area. Purdy stated that he had worked the moon buggy job on and off for three or

four years, but he had been consistently working the moon buggy job since claimant was injured.

According to Purdy, the job requires twisting, bending, reaching, and lifting between 20 to 30

boxes of bolts per day. He further testified that sometimes a bolt will fall and when it does, it



                                               - 10 -
2016 IL App (1st) 152116WC


must be retrieved before the moving platform runs over it in order to prevent the assembly line

from shutting down. In Purdy's experience, a bolt would fall twice per hour.

¶ 25           Hugh Ferguson III, testified on behalf of the employer. He had worked for the

employer for 44 years, most recently as the government regulation coordinator. Furguson stated

he also takes videos of certain jobs within the assembly plant when requested by the employer.

While he never knows the purpose of the videos, the workers' compensation department shows

him exactly what to record. According to him, the employer asked him to take a video of the

moon buggy job in this case, which he did during normal business hours. Prior to taking the

video, he was not provided with a description of the job, any information pertaining to the

employee depicted on the video, or told how long to record for.

¶ 26           Claimant testified that the video did not accurately depict the moon buggy job.

According to claimant, the line was not going nearly as fast as it should have been and the video

showed the line actually stopping. Further, he stated the person depicted in the video was not

putting nearly the number of parts on the vehicle as claimant did when he performed the job.

(We note that the video was not included in the record.)

¶ 27           Zachary Bozanic, testified last on behalf of the employer. He had worked for the

employer for 19 years, most recently as a senior process coach. In May of 2009, he was a

production supervisor who supervised the moon buggy job. Bozanic described the moon buggy

job as a preferred job because it is less complex and physically demanding than other jobs. He

agreed that if a bolt dropped in the middle of the track, it would stop the moon buggy and stall

the line.

¶ 28             Claimant testified at arbitration that he continued to have pain in his lower back

area, down the hip area, and into the leg. In addition, his right knee sometimes buckled.



                                              - 11 -
2016 IL App (1st) 152116WC


Claimant stated that Dr. Luken had recommended a fusion surgery, but claimant testified he did

not want to undergo another surgery at that time.

¶ 29           On June 13, 2013, the arbitrator issued his decision in the matter. He found

claimant sustained an accident that arose out of and in the course of his employment and that

claimant's current condition of ill-being in his back was causally related to the work accident.

The arbitrator found the employer liable for claimant's medical expenses, and awarded him 79

1/7 weeks temporary total disability (TTD) benefits, and permanent partial disability (PPD)

benefits to the extent of 25% of the person as a whole.

¶ 30           On October 7, 2014, the Commission unanimously reversed the decision of the

arbitrator, finding that claimant failed to prove an injury arising out of and in the course of his

employment. Prior to stating it reasons, the Commission noted as follows:

                       "So that the record is clear, and there is no mistake as to the

               intentions or actions of this Commission, we have considered the

               record in its entirety. We have reviewed the facts of the matter,

               both from a legal and a medical/legal perspective. We have

               considered all of the testimony, exhibits, pleadings and arguments

               submitted by [claimant] and the [employer]. And after a complete

               review of the record, the Commission finds that [claimant's] varied

               and inconsistent histories of the May 21, 2009[,] incident

               undermine his claim that he suffered accidental injuries arising out

               of and in the course of his employment with [the employer] on

               May 21, 2009."




                                                - 12 -
2016 IL App (1st) 152116WC


The Commission then recounted all of the histories claimant had provided to the various medical

providers and noted,

               "despite all of the histories provided by [claimant] through this

               treatment, [he] testified at hearing that his low back pain with

               radiation down the right lower extremity started when he reached

               down to retrieve a bolt that had fallen to the floor. [Claimant]

               chose to proceed to trial with this history. Accepting [claimant's]

               chosen history of the accident, despite the multiple accounts he had

               provided, the Commission finds that [claimant] failed to prove that

               he suffered [a compensable injury]."

While the Commission acknowledged that claimant's May 2009 MRI revealed a herniation at

L4-L5 that was not present on the December 2003 MRI, it found that claimant's "degenerative

lumbar discs gave way with the simple act of bending forward," demonstrating that his "lumbar

condition was so deteriorated that any activity of normal life was sufficient to cause [his] spine to

break down further." The Commission also found that claimant's act of bending down to retrieve

a bolt did not expose him to a greater risk of injury than the general public.

¶ 31           On June 24, 2014, the circuit court of Cook County confirmed the Commission's

decision.

¶ 32           This appeal followed.

¶ 33                                      II. ANALYSIS

¶ 34           On appeal, claimant challenges the Commission's finding that he failed to prove

an accident arising out of and in the course of his employment. In contrast, the employer

maintains that the Commission properly denied compensation for three different reasons, each of



                                               - 13 -
2016 IL App (1st) 152116WC


which it claims was sufficient on its own to support the decision.

¶ 35           Initially, the employer contends that the Commission found claimant failed to

establish a work accident based on his inconsistent histories of the incident. However, we must

reject the employer's suggestion that the Commission rejected the claim on this basis. Although

the Commission stated, claimant's "varied and inconsistent histories of the May 21, 2009[,]

incident undermine his claim that he suffered accidental injuries arising out of and in the course

of his employment," it did not deny claimant compensation on that basis. (Emphasis added.)

Rather, the Commission continued its analysis and ultimately denied the claim after finding (1)

claimant "was not engaged in an activity which presented a greater risk of injury to him than to

the general public" and (2) had a preexisting lumbar condition that "was so deteriorated that any

activity of normal life was sufficient to cause [his] spine to break down further." Accordingly,

we focus our analysis on the two bases determined by the Commission to be dispositive.

¶ 36           The purpose of the Act is to protect employees against risks and hazards which

are peculiar to the nature of the work they are employed to do. Orsini v. Industrial Comm'n, 117

Ill. 2d 38, 44, 509 N.E.2d 1005, 1008 (1987). "To obtain compensation under the Act, a

claimant bears the burden of showing, by a preponderance of the evidence, that he has suffered a

disabling injury which arose out of and in the course of his employment." Sisbro, Inc. v.

Industrial Comm'n, 207 Ill. 2d 193, 203, 797 N.E.2d 665, 671 (2003). "Both elements must be

present at the time of the claimant's injury in order to justify compensation." Springfield Urban

League v. Illinois Workers' Compensation Comm'n, 2013 IL App (4th) 120219WC, ¶ 25, 990

N.E.2d 284. An injury occurs "in the course of employment" when it "occur[s] within the time

and space boundaries of the employment." Sisbro, 207 Ill. 2d at 203, 797 N.E.2d at 671. An

injury "arises out of" employment when "the injury had its origin in some risk connected with, or



                                               - 14 -
2016 IL App (1st) 152116WC


incidental to, the employment so as to create a causal connection between the employment and

the accidental injury." Id.

¶ 37           Whether an injury arose out of and in the course of one's employment is generally

a question of fact and the Commission's determination on this issue will not be disturbed unless

it is against the manifest weight of the evidence. Brais v. Illinois Workers' Compensation

Comm'n, 2014 IL App (3d) 120820WC, ¶ 19, 10 N.E.3d 403. "In resolving questions of fact, it

is within the province of the Commission to assess the credibility of witnesses, resolve conflicts

in the evidence, assign weight to be accorded the evidence, and draw reasonable inferences from

the evidence." Id. "The test is whether the evidence is sufficient to support the Commission's

finding, not whether this court or any other tribunal might reach an opposite conclusion." Land

& Lakes Co. v. Industrial Comm'n, 359 Ill. App. 3d 582, 592, 834 N.E.2d 583, 592 (2005). "For

the Commission's decision to be against the manifest weight of the evidence, the record must

disclose that an opposite conclusion clearly was the proper result." Land & Lakes, 359 Ill. App.

3d at 592, 834 N.E.2d at 592.

¶ 38           Because we reject the employer's contention that the Commission found claimant

did not suffer a work accident, we turn our focus to whether claimant's injury "arose out of" his

employment. To determine whether a claimant's injury arose out of his employment, we must

first determine the type of risk to which he was exposed. Baldwin v. Illinois Workers'

Compensation Comm'n, 409 Ill. App. 3d 472, 478, 949 N.E.2d 1151, 1156 (2011). This court

has recognized three categories of risk to which an employee may be exposed: (1) risks that are

distinctly associated with one's employment; (2) neutral risks that have no particular employment

or personal characteristics, such as those that the general public is commonly exposed; and (3)




                                               - 15 -
2016 IL App (1st) 152116WC


risks that are personal to the employee. Springfield Urban League v. Illinois Workers'

Compensation Comm'n, 2013 IL App (4th) 120219WC, ¶ 27, 990 N.E.2d 284.

¶ 39            In analyzing risk, the first step is to determine whether a claimant's injuries arose

out of an employment-related risk. A risk is distinctly associated with employment "if, at the

time of the occurrence, the employee was performing acts he was instructed to perform by his

employer, acts which he had a common law or statutory duty to perform, or acts which the

employee might reasonably be expected to perform incident to his assigned duties." Caterpillar,

129 Ill. 2d at 58, 541 N.E.2d at 667. "A risk is incidental to the employment where it belongs to

or is connected with what an employee has to do in fulfilling his duties." Id. If a claimant's

injury is determined not to have resulted from an employment-related risk, we must then

consider whether it was a result of a neutral risk or a personal risk. See e.g., Young v. Illinois

Workers' Compensation Comm'n, 2014 IL App (4th) 130392WC, ¶ 23, 13 N.E.3d 1252 ("When

a claimant is injured due to an employment-related risk *** it is unnecessary to perform a

neutral-risk analysis.").

¶ 40            Injuries arising out of neutral risks, which have no particular employment or

personal characteristics, are generally not compensable. Springfield, 2013 IL App (4th)

120219WC, ¶ 27, 990 N.E.2d 284. Neutral risks include stray bullets, dog bites, lunatic attacks,

lighting strikes, bombings, hurricanes, and falls while traversing stairs, public sidewalks and

commercial driveways. Illinois Institute of Technology Research Institute v. Industrial Comm'n,

314 Ill. App. 3d 149, 163, 731 N.E.2d 795, 807 (2000); Village of Villa Park v. Illinois Workers'

Compensation Comm'n, 2013 IL App (2d) 130038WC, ¶ 20, 3 N.E.3d 885; Metropolitan Water

Reclamation District of Greater Chicago v. Illinois Workers' Compensation Comm'n, 407 Ill.

App. 3d 1010, 1014, 944 N.E.2d 800, 804 (2011). However, injuries arising out of neutral risks



                                                - 16 -
2016 IL App (1st) 152116WC


may be compensable if the claimant can show he was exposed to a risk to a greater degree, either

qualitatively or quantitatively, from that of the general public. Metropolitan Water, 407 Ill. App.

3d at 1014, 944 N.E.2d at 804.

¶ 41              Finally, injuries arising out of personal risks, which "include exposure to elements

that cause nonoccupational diseases, personal defects or weakness, and confrontations with

personal enemies" are generally not compensable. Illinois Consolidated Telephone Co. v.

Industrial Comm'n, 314 Ill. App. 3d 347, 353, 732 N.E.2d 49, 54 (2000). An exception to this

general rule of noncompensability concerns injuries caused by idiopathic falls where "work place

conditions significantly contribute[d] to the injury by increasing the risk of falling or the effects

of a fall." Id.

¶ 42              In this case, the Commission found that claimant failed to prove a work accident

because his act of bending down to pick up a bolt did not expose him to a greater risk of injury

than the general public. In other words, the Commission determined claimant's injury was the

result of a noncompensable neutral risk. Implicit in its decision is a determination that claimant's

injury did not result from an employment-related risk. On review, claimant contends that the

Commission's decision on this issue was against the manifest weight of the evidence. According

to claimant, his injury arose out of a risk distinctly associated with his employment and,

therefore, a neutral-risk analysis was unnecessary.

¶ 43              In support of his contention, claimant relies on Young, 2014 IL App (4th)

130392WC, 13 N.E.3d 1252. In Young, the claimant was a parts inspector whose job, in relevant

part, was to examine parts to ensure they were made according to specifications. Id. ¶ 4. On the

day of his work accident, the claimant was inspecting parts contained in a deep, narrow box. Id.

As he was reaching for the last item in the box, he felt a "snap or pop" in his shoulder. Id. The



                                                 - 17 -
2016 IL App (1st) 152116WC


Commission denied benefits on the basis " 'that the mere act of reaching down for an item did

not increase [the claimant's] risk of injury beyond what he would experience as a normal activity

of daily living.' " Id. ¶ 14. On review, however, this court found, "[a]lthough the act of

'reaching' is one performed by the general public on a daily basis, the evidence in this case

established the risk to which claimant was exposed was necessary to the performance of his job

duties at the time of his injury." Id. ¶ 28.

¶ 44            Similar to the risk involved in Young, in this case we find that the risk associated

with the act of bending down to pick up a fallen bolt was an employment-related risk.

Specifically, the evidence showed that claimant's job required him to load bolts into an

articulating arm, raise the arm up to the vehicle and press a button on the arm to secure the rear

suspension with the bolts. Witness testimony established that during this process, it was not

uncommon for bolts to fall out of the articulating arm and onto the floor. Claimant, along with

Purdy and Bozanic, testified that if the bolts were not retrieved from the floor before the rotating

platform ran them over, the rotating platform would jam which would then result in the entire

assembly line shutting down. According to claimant, in the event that the assembly line stopped,

he would be subject to discipline.

¶ 45            Here, we find the manifest weight of the evidence establishes claimant's injuries

occurred as a result of a risk distinctly associated with his employment. While the act of

"bending" may be an act performed by the general public on a daily basis, the evidence

established that bolts would regularly fall out of the articulating arm during the assembly

process. When a bolt would fall, claimant had to "run down there, bend over, reach and *** pick

it up before the [rotating platform] r[an] it over." In other words, picking up fallen bolts was an

integral part of claimant's job. Because the risk associated with claimant's act of bending to pick



                                                - 18 -
2016 IL App (1st) 152116WC


up the bolt was a risk distinctly associated with his employment, he established that his injury

"arose out of" his employment. The Commission's failure to find an employment-related risk is

against the manifest weight of the evidence.

¶ 46           We also find that the record does not support the Commission's determination that

claimant's injury was not compensable because his "preexisting back condition was so

deteriorated that his back simply gave out during a basic daily activity." In reaching its decision,

the Commission relied on County of Cook v. Industrial Comm'n, 69 Ill. 2d 10, 370 N.E.2d 520

(1977). The Cook court recognized a limitation to the general rule that "the employee need only

prove that some act or phase of the employment was a causative factor of the resulting injury," to

be compensable under the Act Id. at 17, 370 N.E.2d at 523. Specifically, the court noted, "[t]he

sole limitation to the above general rule is that where it is shown the employee's health has so

deteriorated that any normal daily activity is an overexertion, or where it is shown that the

activity engaged in presented risks no greater than those to which the general public is exposed,

compensation will be denied." Id. at 18, 370 N.E.2d at 523. In this case, the Commission, citing

the above limitation, concluded that claimant's injuries were not compensable because his

"degenerated lumbar discs gave way with the simple act of bending forward" which

"demonstrate[d] that his lumbar condition was so deteriorated that any activity of normal life was

sufficient to cause [his] spine to break down further."

¶ 47           Based on our review of the record, we find the manifest weight of the evidence

shows that claimant's health was not so deteriorated that any normal daily activity would

constitute "an overexertion." Initially, we note that the employer presented no evidence which

established claimant's back condition was so deteriorated that any normal daily activity would

have caused the disc herniation at L4-5. The lack of evidence on this matter is understandable



                                               - 19 -
2016 IL App (1st) 152116WC


because the employer did not advance this theory before the Commission. During arbitration,

the closest evidence provided that would support the Commission's finding on this issue was

during Dr. Butler's deposition when he testified, hypothetically, that a herniated disc could result

from bending over to pick up a bolt in a person whose "spine [was] in the condition that

[claimant's] spine was in." On cross-examination, Dr. Butler testified that a herniated disc could

result under the above described circumstances, however, he stated, "[i]t depends on how he bent

over, how often that happened. I mean, anything is possible, sure. But I don't know. It's hard to

say." Dr. Butler did not specifically testify as to the type or extent of the degenerative changes in

the hypothetical patient's lumbar spine or suggest that claimant's back was similarly degenerated

prior to his work injury in May 2009. On the other hand, the evidence established that while

claimant had suffered a previous back injury in 2003, that injury had been successfully treated

using conservative modalities. Until the time of the injury at issue here, claimant worked on the

assembly line five days per week, 10 hours per day and he had not missed any significant amount

of time from work between his 2003 injury and the May 2009 injury. Further, there is no

evidence in the record that claimant sought treatment for any low back or right hip issues

between his 2003 injury and the May 2009 injury or that he suffered any low back or right hip

discomfort whatsoever in that timeframe.

¶ 48           Although we are reluctant to set aside the Commission's decision on a factual

question, we will not hesitate to do so when, the clearly evident, plain, and indisputable weight

of the evidence compels an opposite conclusion. Potenzo v. Illinois Workers' Compensation

Comm'n, 378 Ill. App. 3d 113, 119, 881 N.E.2d 523, 529 (2007). Here, the Commission's

finding that claimant's lumbar spine had deteriorated to the point of collapse prior to his May

2009 accident is against the manifest weight of the evidence.



                                               - 20 -
2016 IL App (1st) 152116WC


¶ 49                                III. CONCLUSION

¶ 50          For the reasons stated, we reverse the circuit court's judgment confirming the

Commission's decision, reverse the Commission's decision, and reinstate the decision of the

arbitrator.

¶ 51          Judgment reversed, and arbitrator's decision reinstated.




                                             - 21 -